UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


   JOY A. MYERS,

                          Plaintiff,

                        v.                                  Civil Action 09-00666 (HHK)

   UNITED STATES CAPITOL POLICE
   BOARD, et al.,

                          Defendants.


                                 MEMORANDUM OPINION

       Plaintiff Joy Myers brings this action against the United States Capitol Police Board and

James Hadley Billington, the Librarian of Congress, in his official capacity (collectively

“defendants”), alleging age discrimination in violation of the Age Discrimination in Employment

Act (“ADEA”), 29 U.S.C. § 621 et seq., and the United States Constitution. Myers’s complaint

arises from the merger of the Library of Congress Police Force (“Library Police”) and the United

States Capitol Police (“Capitol Police”). Myers was an officer of the Library Police at the time

Congress authorized this merger and is ineligible to become a member, rather than a civilian

employee, of the Capitol Police because of her age. Before the Court is defendants’ motion for

partial dismissal and for summary judgment [#25].

       Defendants filed this motion on September 18, 2009. Local Civil Rule 7(b) provides that

a party opposing a motion “shall serve and file a memorandum of points and authorities in

opposition to the motion” within eleven days of the date of service of the motion. LCvR 7(b).1



       1
                This rule has since been amended, effective December 1, 2009, to require the
filing of an opposition within fourteen days of the filing of the motion.
Further, “[i]f such a memorandum is not filed within the prescribed time, the Court may treat the

motion as conceded.” Id. Significantly more than eleven days have passed since September 18,

2009, and Myers has filed no memorandum in opposition to defendants’ motion nor has she

requested an extension of the deadline for such filing. Accordingly, the Court treats the motion

as conceded and concludes that judgment shall be entered in favor of defendants.2

       An appropriate order accompanies this opinion.


                                                    Henry H. Kennedy, Jr.
                                                    United States District Judge




       2
               The Court notes that it appears that judgment in favor of the defendants would be
appropriate on the merits even had Myers opposed the motion. This case is extremely similar to
two others in which this Court today grants nearly identical dispositive motions for reasons
equally applicable here. See Rovillard v. U.S. Capitol Police Bd., Civil Action No. 09-682;
Perry v. U.S. Capitol Police Bd., Civil Action No. 09-683.

                                                2